STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             October 30, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
ST PIPELINE, INC.,                                                            OF WEST VIRGINIA

Employer Below, Petitioner

vs.)   No. 12-0198	 (BOR Appeal No. 2046502)
                   (Claim No. 2010109885)

RICKY GANDEE,

Claimant Below, Respondent



                             MEMORANDUM DECISION
      Petitioner ST Pipeline, Inc., by Steven Wellman, its attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review.

       This appeal arises from the Board of Review’s Final Order dated January 25, 2012, in
which the Board affirmed an October 11, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s February 2, 2010,
decision denying Mr. Gandee’s request to add unspecified mitral/aortic valve disease as a
compensable component of the claim. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On May 19, 2009, Mr. Gandee sustained a first degree burn on his left forearm, which
was subsequently held compensable, after being accidentally touched with a hot torch. On
August 3, 2009, Mr. Gandee was transported to the emergency room after experiencing an
altered mental status, nausea, and vomiting. It was noted in the emergency room that he had a
history of mitral valve prolapse and he was diagnosed with endocarditis with Staphylococcus
aureus and sepsis. After two subsequent hospitalizations for sepsis and endocarditis, Mr. Gandee
underwent a mitral valve replacement due to bacterial endocarditis with vegetation of the mitral
valve resulting from a Staphylococcus aureus infection. On October 9, 2009, Dr. Kerns, Mr.
                                                1
Gandee’s treating physician, stated that Mr. Gandee’s endocarditis and valve replacement are
most likely the result of the compensable left forearm burn and a subsequent infection with
bacteremia. On December 15, 2009, Dr. Werntz performed a records review and found that there
is no connection between the compensable burn and Mr. Gandee’s subsequent endocarditis,
sepsis, and valve replacement. He stated that Mr. Gandee’s initial hospitalization necessitated
treatment requiring multiple skin punctures, which is a common source of infection with
Staphylococcus aureus. He then stated that Mr. Gandee’s subsequent hospitalizations all stem
from the secondary Staphylococcus aureus infection. On January 3, 2011, Dr. Shrestha examined
Mr. Gandee and found that it is possible that the compensable burn was the proximate cause of
Mr. Gandee’s infective endocarditis. She stated that in an otherwise healthy person, the most
likely point of entry into the body for Staphylococcus aureus is via compromised skin. On May
6, 2011, Dr. Bailey performed an independent medical evaluation. She agreed with the
conclusions of Dr. Werntz and stated that Mr. Gandee’s sepsis, endocarditis, and valve
replacement are unrelated to the compensable forearm burn. On June 20, 2011, Dr. Kerns
reviewed Dr. Bailey’s report and restated his initial conclusion that the compensable left forearm
burn is a plausible explanation for Mr. Gandee’s illness and valve replacement, and further stated
that medical literature documents a connection between burns and endocarditis. He further stated
that Dr. Werntz’s conclusion that Mr. Gandee’s initial hospitalization caused the Staphylococcus
aureus infection is implausible because the first blood culture drawn upon his initial arrival in the
emergency room was positive for Staphylococcus aureus. On July 22, 2011, Dr. Bailey reviewed
Dr. Kerns’s June 20, 2011, report and restated her conclusion that there is no connection between
Mr. Gandee’s compensable burn and his subsequent hospitalizations and valve replacement, and
attributed his infection to food poisoning. The claims administrator denied Mr. Gandee’s request
to add unspecified mitral/aortic valve disease as a compensable component.

        In its Order reversing the claims administrator’s February 5, 2010, decision, the Office of
Judges held that the preponderance of the evidence supports the conclusion that mitral valve
disease is a compensable component of the claim. ST Pipeline disputes this finding and asserts
that there is no reliable evidence of record connecting Mr. Gandee’s compensable burn with his
subsequent mitral valve infection.

        The Office of Judges acknowledged that Mr. Gandee has a history of mitral valve
prolapse, and found that even if he was more susceptible to infection, the evidence of record
indicates that he contracted an infection as a result of the compensable burn. The Office of
Judges found that Mr. Gandee had a Staphylococcus aureus infection upon initial presentation to
the emergency room, contrary to the opinion of Dr. Werntz. The Office of Judges further found
that there is no evidence of Mr. Gandee ever having food poisoning, contrary to the opinion of
Dr. Bailey. Finally, the Office of Judges found that it is more likely than not that the
Staphylococcus aureus infection, and resulting endocarditis, are the result of the May 19, 2009,
compensable burn. The Board of Review reached the same reasoned conclusions in its decision
of January 25, 2012. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous

                                                 2
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                    Affirmed.

ISSUED: October 30, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                              3